             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 1 of 18




 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     LASSANA MAGASSA,                                  CASE NO. C19-2036RSM
 9
                                  Plaintiff,
10                                                     ORDER GRANTING DEFENDANTS’
                          v.                           SECOND MOTION TO DISMISS
11
   CHAD WOLF, in his Official Capacity as
   Acting Secretary of the Department of
12
   Homeland Security, et al.,
13
                          Defendants.
14

15                                       I.     INTRODUCTION

16          This matter comes before the Court on Defendants Chad Wolf, David Pekoske, Mark

17 Morgan, William Barr, Christopher Wray, and Charles Kable, sued in their official capacities (the

18 “Official Capacity Defendants”)’s Second Motion to Dismiss. Dkt. #40. Plaintiff Lassana

19 Magassa opposes Defendants’ motion. Dkt. #44. The Court finds oral argument unnecessary to

20 resolve the underlying issues. Having reviewed the relevant briefing and the remainder of the

21 record, the Court GRANTS Official Capacity Defendants’ Motion to Dismiss and DISMISSES

22 this case.

23 //

24
     ORDER GRANTING DEFENDANTS’ SECOND MOTION
     TO DISMISS - 1
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 2 of 18




 1                                         II.     BACKGROUND

 2          A full summary of this case is not necessary given the Court’s previous orders in this

 3 matter. See Dkt. #36. Plaintiff Magassa, a former Cargo Customer Service Agent with Delta

 4 Airlines, Inc. (“Delta”), brings this action in response to the U.S. Transportation Security

 5 Administration (“TSA”)’s Security Threat Assessment, which led to revocation of Plaintiff’s

 6 SIDA identification badge and termination from his position with Delta. Plaintiff appealed the

 7 TSA’s determination through the redress process set forth under 49 C.F.R. § 1515 (the “STA

 8 Redress Process”), and on July 26, 2019, the TSA issued a Withdrawal of Final Determination

 9 notifying Plaintiff that he was once again “eligible to maintain airport-issued identification media.”

10 Id. at ¶ 116-145.

11          On September 16, 2020, the Court granted Defendant Minh Truong’s motion to dismiss

12 and dismissed Plaintiff’s Section 1981 claim. Dkt. #36. The Court also granted in part and denied

13 in part Official Capacity Defendants’ motion to dismiss and ordered Plaintiff to file an amended

14 complaint within thirty days from the date of the order. On October 16, 2020, Plaintiff filed an

15 Amended Complaint against Official Capacity Defendants alleging violations of his due process

16 rights under the Fifth Amendment and violations of the Administrative Procedure Act (“APA”).

17 Dkt. #39 at ¶¶ 164-273. Plaintiff also seeks attorneys’ fees under the Equal Access to Justice Act

18 (“EAJA”). Id. at ¶¶ 274-276. Plaintiff claims that as a result of these violations, he suffered lost

19 income and opportunities, was precluded from pursuing his chosen employment, and suffered

20 reputational harm and stigmatization, and experienced extreme travel difficulties for nearly three

21 years. Id. at ¶¶ 143-146. Official Capacity Defendants moved to dismiss Plaintiff’s Amended

22 Complaint on November 16, 2020. Dkt. #40.

23 //

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 2
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 3 of 18




 1                                          III.    DISCUSSION

 2      A. Legal Standards

 3             i.   Motion to Dismiss for Lack of Jurisdiction under 12(b)(1)

 4          Federal courts are tribunals of limited jurisdiction and may only hear cases authorized by

 5 the Constitution or a statutory grant. Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.

 6 375, 377 (1994). The burden of establishing subject matter jurisdiction rests upon the party

 7 seeking to invoke federal jurisdiction. Id. Once it is determined that a federal court lacks subject

 8 matter jurisdiction, the court has no choice but to dismiss the suit. Arbaugh v. Y & H Corp., 546

 9 U.S. 500, 514 (2006); Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks

10 subject-matter jurisdiction, the court must dismiss the action.”).

11            ii.   Motion to Dismiss under 12(b)(6)

12          In making a 12(b)(6) assessment, the court accepts all facts alleged in the complaint as

13 true and makes all inferences in the light most favorable to the non-moving party. Baker v.

14 Riverside County Office of Educ., 584 F.3d 821, 824 (9th Cir. 2009) (internal citations omitted).

15 However, the court is not required to accept as true a “legal conclusion couched as a factual

16 allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

17 U.S. 544, 555 (2007)). The complaint “must contain sufficient factual matter, accepted as true,

18 to state a claim to relief that is plausible on its face.” Id. at 678. This requirement is met when

19 the plaintiff “pleads factual content that allows the court to draw the reasonable inference that the

20 defendant is liable for the misconduct alleged.” Id. The complaint need not include detailed

21 allegations, but it must have “more than labels and conclusions, and a formulaic recitation of the

22 elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Absent facial plausibility,

23 a plaintiff’s claims must be dismissed. Id. at 570.

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 3
              Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 4 of 18




 1          Plaintiff alleges three counts of violations by the Official Capacity Defendants under the

 2 Fifth Amendment due process clause and the APA. Count I alleges that the STA Redress Process

 3 is constitutionally inadequate and deprives Plaintiff of protected liberty interests such as freedom

 4 to pursue his chosen profession and freedom from false stigmatization, in violation of his Fifth

 5 Amendment right to procedural due process. Id. at ¶¶ 154-218. Count II alleges that the STA

 6 Redress Process unduly burdens these same liberty interests and therefore violates Plaintiff’s Fifth

 7 Amendment right to substantive due process. Id. at ¶¶ 219-239. Finally, Count III claims that

 8 the STA Redress Process and TSA’s implementation of that process is arbitrary, capricious, an

 9 abuse of discretion, and otherwise not in accordance with law in violation of the Administrative

10 Procedure Act, 5 U.S.C. §§ 702, 706. Id. at ¶¶ 240-272.

11          Official Capacity Defendants move to dismiss for lack of subject matter under 49 U.S.C. §

12 46110 and failure to state a claim. Dkt. #40. For the reasons set forth below, the Court grants

13 dismissal of Plaintiff’s claims. The Court finds that amendment of the Complaint would be futile

14 and therefore dismisses Plaintiff’s claims with prejudice.

15      B. Jurisdiction under 49 U.S.C. § 46110

16          The Court will first address Official Capacity Defendants’ argument that jurisdiction over

17 Plaintiff’s claims lies in the court of appeals, not the district court, pursuant to 49 U.S.C. § 46110.

18 Section 46110 provides:

19          [A] person disclosing a substantial interest in an order issued by the Secretary of
            Transportation (or the Under Secretary of Transportation for Security . . . or the
20          Administrator of the Federal Aviation Administration . . .) in whole or in part under
            this part, part B, or subsection (l ) or (s) of section 114 may apply for review of the
21          order by filing a petition for review in the United States Court of Appeals for the
            District of Columbia Circuit or in the court of appeals of the United States for the
22          circuit in which the person resides or has its principal place of business.

23          ...

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 4
              Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 5 of 18




 1           When the petition is sent to the Secretary, Under Secretary, or Administrator, the
             court has exclusive jurisdiction to affirm, amend, modify, or set aside any part of
 2           the order and may order the Secretary, Under Secretary, or Administrator to
             conduct further proceedings.
 3
     49 U.S.C. § 46110(a), (c) (2005). In determining whether an agency action is an “order” under
 4
     Section 46110 subject to the exclusive jurisdiction of the court of appeals, the Ninth Circuit
 5
     considers whether the action “imposes an obligation, denies a right, or fixes some legal
 6
     relationship. . . . if the order provides a ‘definitive’ statement of the agency’s position, has a ‘direct
 7
     and immediate’ effect on the day-to-day business of the party asserting wrongdoing, and envisions
 8
     ‘immediate compliance with its terms,’ the order has sufficient finality to warrant the appeal
 9
     offered by section [46110].” Crist v. Leippe, 138 F.3d 801, 804 (9th Cir. 1998) (quoting Mace v.
10
     Skinner, 34 F.3d 854, 857 (9th Cir. 1994)). Courts also consider the existence of an administrative
11
     record and factual findings in determining whether a TSA decision constitutes an “order” for
12
     purposes of Section 46110. See Sierra Club v. Skinner, 885 F.2d 591, 593 (9th Cir. 1989).
13
             The Court previously considered and rejected the Government’s argument that Section
14
     46110 divests this Court of jurisdiction, concluding that the STA Redress Process is neither a “final
15
     order” for purposes of Section 46110 nor “inescapably intertwined” with the review of a final
16
     order. Dkt. #36 at 23-25. The Government resurrects the same arguments raised in its first motion
17
     to dismiss, arguing that the Court erred in its previous analysis.1 The Court will reconsider these
18
     arguments here.
19
     //
20

21

22   1
       In addition to citing new case law, the Government points out that the Court’s previous decision
     erroneously relied on the similar yet distinct standards under 49 C.F.R. § 1515 as the STA Redress Process.
23   Instead, revocation of Plaintiff’s SIDA badge was pursuant to Security Directive 1542-04-08K, issued to
     regulated airport operators pursuant to 49 C.F.R. § 1542.303. Dkt. #40 at 12, n.5. The Court’s analysis here
24   corrects this error.
         ORDER GRANTING DEFENDANTS’ SECOND MOTION
         TO DISMISS - 5
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 6 of 18




 1          First, the Government argues that the STA Redress Process constitutes a final order based

 2 on case law outside the Ninth Circuit holding that challenges to other TSA redress procedures fall

 3 within the purview of Section 46110. Dkt. #40 at 18 (citing Mokdad v. Lynch, 804 F.3d 807 (6th

 4 Cir. 2015); Jifry v. FAA, 370 F.3d 1174 (D.C. Cir. 2004)). For the reasons set forth below, neither

 5 case demonstrates legal error in the Court’s previous analysis.

 6          In Jifry, the D.C. Circuit considered two Saudi Arabian pilots’ petition for review

 7 challenging TSA’s revocation of their FAA airman certificates. Id. However, Jifry did not

 8 squarely address the relevant issue here: the preclusive effect of Section 46110. The Government

 9 therefore appears to rely on Jifry simply because a court of appeals entertained the pilots’ petition

10 for review. As this Court previously recognized, Section 46110 divests a district court of

11 jurisdiction if a plaintiff’s constitutional claims are “inescapably intertwined with a review of the

12 procedures and merits surrounding” a final order. Mace v. Skinner, 34 F.3d 854, 858 (9th Cir.

13 1994); see also Gilmore, 435 F.3d at 1133, n.9 (Finding that a plaintiff’s due process constitutional

14 challenge is “inescapably intertwined” with review of an order if it “squarely attack[s] the orders

15 issued by the TSA with respect to airport security.”). Such is the case with the pilots’ claims,

16 which directly challenged TSA’s revocation of their airman certificates for lack of substantial

17 evidence in the record. Jifry, 370 F.3d at 1178. Here, in contrast, Plaintiff’s claims solely

18 challenge the adequacy of TSA’s redress procedures. See Dkt. #36 at 24 (“Plaintiff’s only

19 justiciable claims are prospective and challenge the legality of the STA Redress Process under the

20 Constitution and the APA. . . . [B]ecause TSA ultimately withdrew its Final Determination, no

21 final order exists to be challenged.”). Consequently, Jifry is inapposite here.

22          The Government also relies on the Sixth Circuit’s holding in Mokdad, which concluded

23 that a procedural challenge to the redress process under the Department of Homeland Security

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 6
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 7 of 18




 1 Traveler Redress Inquiry Program (“DHS TRIP”) amounted to a challenge to a TSA order, and

 2 made TSA a “required party to [the plaintiff’s] litigation about the adequacy of the redress

 3 procedures.” Mokdad, 804 F.3d at 811–12. However, as other circuits have observed, the Mokdad

 4 court expressly “decline[d] to opine . . . whether § 46110 would deprive the district court of

 5 subject-matter jurisdiction over Mokdad’s claims challenging the adequacy of the redress process,

 6 including any broad constitutional claims, if he were to file a new suit naming TSA as a defendant.”

 7 Id. at 812. See, e.g., Kovac v. Wray, 363 F. Supp. 3d 721, 743 (N.D. Tex. 2019) (Declining to

 8 extend Mokdad to case where TSA named as a defendant given that the Sixth Circuit “expressly

 9 declined to opine on the [Section 46110] jurisdictional question.”); Wilwal v. Nielsen, 346 F. Supp.

10 3d 1290, 1304 (D. Minn. 2018) (concluding that Section 46110 does not deprive district court of

11 jurisdiction over plaintiff’s challenge to TSA redress process, given that “Plaintiffs have named

12 DHS as a defendant, of which TSA is a component. The concerns present in Mokdad are therefore

13 not present here.”).     As in Kovac and Wilwal, Plaintiff has named TSA as a defendant.

14 Accordingly, consistent with these cases, the Court finds that Section 46110 does not divest this

15 Court of subject matter jurisdiction under Mokdad.

16          Next, the Government argues that the Court erred in finding that Plaintiff’s claims are not

17 “inescapably intertwined” with a TSA final order. Dkt. #40 at 18-19. The Government contends

18 that the gravamen of Plaintiff’s claims related to the STA Redress Process attack “TSA’s

19 interpretation and application of its STA procedures to him,” including his claims about processing

20 time and inability to view classified evidence. Dkt. #40 at 19 (emphasis in original). As a result,

21 the Government argues, Plaintiff asks the Court to review TSA procedures, which constitute a final

22 order.

23

24
     ORDER GRANTING DEFENDANTS’ SECOND MOTION
     TO DISMISS - 7
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 8 of 18




 1          The Court finds no error in its previous conclusion that Plaintiff’s constitutional challenges

 2 to the STA Redress Process are not “inescapably intertwined” with a final order under Section

 3 46110. As the Ninth Circuit has recognized, a district court maintains jurisdiction to hear broad

 4 constitutional challenges to the Government’s actions. Mace, 34 F.3d at 858 (9th Cir. 1994)). It

 5 is divested of jurisdiction if such claims are “inescapably intertwined with a review of the

 6 procedures and merits surrounding” a final order under Section 46110.              Id.   Due process

 7 constitutional challenges are “inescapably intertwined” with review of an order if they “squarely

 8 attack the orders issued by the TSA with respect to airport security.” Gilmore, 435 F.3d at 1133,

 9 n.9. Such collateral challenges to the merits of a previous adjudication are distinct from “facial

10 challenge[s] to the constitutionality of certain agency actions,” the latter of which are not

11 proscribed by Section 46110. See Tur v. F.A.A., 104 F.3d 290, 292 (9th Cir. 1997) (Distinguishing

12 facial challenge in Mace from suit directed at conduct of TSA officials in adjudicating specific

13 claim); see also Mace, 34 F.3d at 858 (“Mace’s claims differ from those asserted in Green, where

14 it was the conduct of FAA officials in adjudicating a specific individual claim that was under

15 attack”) (emphasis in original) (citing Green v. Brantley, 981 F.2d 514 (11th Cir. 1993)). Here,

16 TSA withdrew its Final Determination. Consequently, no final order exists to be challenged.

17          Furthermore, to the extent Plaintiff’s APA claims challenge the individual conduct of TSA

18 officials in adjudicating his specific claim, see Dkt. #39 at ¶¶ 241-273, the Court already dismissed

19 Plaintiff’s claims for retrospective declaratory relief. See Dkt. #36 at 15. Pursuant to this order,

20 Plaintiff’s prayer for relief strictly seeks prospective relief based on Defendants’ current policies,

21 practices, and customs. See Dkt. #39 at 40. Given that Plaintiff’s only justiciable claims challenge

22 the legality of the STA Redress Process under the Constitution and the APA, the Court finds that

23 Section 46110 does not divest this Court of jurisdiction. See Reno v. Catholic Social Servs., Inc.,

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 8
              Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 9 of 18




 1 113 S.Ct. 2485, 2495 (1993) (Holding that a statutory provision governing the review of single

 2 agency actions does not apply to challenges to “a practice or procedure employed in making

 3 [numerous] decisions.”).

 4      C. Procedural Due Process Claims

 5          “Procedural due process imposes constraints on governmental decisions which deprive

 6 individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause of the

 7 Fifth or Fourteenth Amendment.”         Mathews v. Eldridge, 424 U.S. 319, 332 (1976). “The

 8 fundamental requirement of due process is the opportunity to be heard ‘at a meaningful time and

 9 in a meaningful manner.’” Id. at 333 (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)).

10 Due process, however, “‘is flexible and calls for such procedural protections as the particular

11 situation demands.’” Id. at 334, 96 S.Ct. 893 (quoting Morrissey v. Brewer, 408 U.S. 471, 481

12 (1972)).

13          “A procedural due process claim has two distinct elements: (1) a deprivation of a

14 constitutionally protected liberty or property interest, and (2) a denial of adequate procedural

15 protections.” Brewster v. Bd. of Educ. of the Lynwood Unified Sch. Dist., 149 F.3d 971, 982 (9th

16 Cir. 1998). A threshold requirement is the plaintiff’s showing of a liberty or property interest

17 protected by the Constitution. Ching v. Mayorkas, 725 F.3d 1149, 1155 (9th Cir. 2013). Plaintiff

18 alleges that Official Capacity Defendants have deprived him of two liberty interests: (i) the right

19 to pursue his chosen profession; and (ii) the right to be free from false government stigmatization.

20 Official Capacity Defendants argue that neither of these interests are cognizable under procedural

21 due process. For the reasons set forth below, the Court finds that Plaintiff has failed to state

22 cognizable liberty or property interests.

23 //

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 9
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 10 of 18




 1                  i.     Right to Pursue Chosen Profession

 2          Plaintiff claims that the STA Redress Process harmed his liberty interest in pursuing his

 3 chosen profession. Dkt. #39 at ¶¶ 176-179. The Supreme Court has recognized “some generalized

 4 due process right to choose one’s field of private employment.” Conn v. Gabbert, 526 U.S. 286

 5 (1999). However, a liberty interest in pursuing one’s chosen profession has only been recognized

 6 “in cases where (1) a plaintiff challenges the rationality of government regulations on entry into a

 7 particular profession, or (2) a state seeks permanently to bar an individual from public

 8 employment.” Guzman v. Shewry, 552 F.3d 941, 954 (9th Cir. 2009) (internal citations omitted).

 9 Because Plaintiff is not a public employee and the federal government implements the STA

10 Redress Process, the first scenario applies here.

11          As the Court previously concluded, Plaintiff’s chosen profession—working as a cargo

12 service agent for a commercial airline—is not a cognizable liberty interest given that it requires

13 holding a security clearance. Dkt. #36 at 27; see also Dorfmont, 913 F.2d 1399, 1403 (9th Cir.

14 1990) (“There is no right to maintain a security clearance, and no entitlement to continued

15 employment at a job that requires a security clearance.”). Plaintiff argues that Dorfmont and the

16 case it relies upon, Dep’t of the Navy v. Egan, 484 U.S. 518 (1988), are inapplicable here given

17 that “Plaintiff here never possessed, nor attempted to obtain, a security clearance.” Dkt. #44 at 15.

18 Plaintiff attempts to distinguish his SIDA badge, which allows its holder to access secure areas of

19 the airport, from the clearances at issue in Dorfmont and Egan—clearance to work as an employee

20 of a contractor for the U.S. Department of Defense or at a naval nuclear submarine facility,

21 respectively. He argues that his case is more similar to Kartseva v. Dep’t of State, 37 F.3d 1524

22 (D.C. Cir. 1994), which addressed a lower-level clearance for a Russian translator working at a

23 private company processing Soviet refugees for the U.S. State Department, and Baillargeon v.

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 10
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 11 of 18




 1 Drug Enf’t Admin., 638 F. Supp. 2d 235, 240 (D.R.I. 2009), which addressed a security clearance

 2 from the U.S. Drug Enforcement Agency to work as an asset forfeiture specialist for a private

 3 contractor.

 4          As an initial matter, Kartseva and Baillargeon addressed clearances that granted plaintiffs

 5 access to “sensitive but unclassified materials.” Id. at 236; Kartseva, 37 F.3d at 1526. These cases

 6 distinguished low-level clearances from those at issue in Dorfmont and Egan, which addressed

 7 national defense, military, and security, “where the government inarguably has the strongest of

 8 compelling interests.” Id. at 239. Here, Plaintiff’s SIDA badge affords him access to secure areas

 9 of the airport and is a prerequisite to his employment as a cargo customer service agent for private

10 airlines. Dkt. #39 at ¶¶ 66-67. Any person holding such a badge must have a “passed” status from

11 TSA to maintain these airport privileges required for employment as a cargo customer service

12 agent. Id. Notwithstanding Plaintiff’s efforts to distinguish his airport privileges granted by the

13 SIDA badge from a “true security clearance,” Dkt. #44 at 21, courts afford TSA risk assessments

14 substantial deference precisely because of their implications for national security. See Olivares v.

15 TSA, 819 F.3d at 454, 466 (D.C. Cir. 2016) (“Given TSA’s broad authority to assess potential risks

16 to aviation and national security . . . we are in no position to second-guess TSA’s judgment in

17 denying Petitioner’s [flight school] application.”). For this reason, the Court finds Plaintiff’s SIDA

18 badge distinguishable from the clearances at issue in Kartseva and Baillargeon, which afforded

19 those plaintiffs “access to sensitive, but unclassified, materials with no matters of national security

20 at stake.” Baillargeon, 638 F. Supp. 2d at 241 (emphasis added).

21          Moreover, to the extent Kartseva and Baillargeon contravene the Ninth Circuit’s holding

22 in Dorfmont, the Dorfmont decision is binding on this court. See Echols v. Morpho Detection,

23 Inc., No. C 12-1581 CW, 2013 WL 1501523, at *5 (N.D. Cal. Apr. 11, 2013) (“[T]o the extent

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 11
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 12 of 18




 1 that the courts in Kartseva and Baillargeon may have reached a different conclusion than the Ninth

 2 Circuit in Dorfmont about the colorability of a constitutional due process claim based on the

 3 revocation or denial of a security clearance, the Dorfmont decision, which is directly addresses

 4 this point, is binding on this Court.”). For that reason, pursuant to Dorfmont, Plaintiff holds no

 5 due process right to pursue employment requiring a security clearance.

 6           Accordingly, Plaintiff has failed to allege facts that support a due process claim with

 7 respect to pursuit of his chosen profession.

 8                  ii.     Reputational Interest and Freedom from Stigmatization

 9           Plaintiff also claims that he has suffered reputational damage as a result of Defendants’

10 policies and actions. Dkt. #39 at ¶¶ 180-184. The Supreme Court has recognized a constitutionally

11 protected interest in “a person’s good name, reputation, honor, or integrity.” Wisconsin v.

12 Constantineau, 400 U.S. 433, 437 (1971). As such, it has formulated a standard, known as the

13 “stigma-plus” test, to determine whether reputational harm infringes a liberty interest. Paul v.

14 Davis, 424 U.S. 693, 711 (1976).

15           To prevail on a claim under the stigma-plus doctrine, Plaintiff must show (1) public

16 disclosure of a stigmatizing statement by the government, the accuracy of which is contested; plus

17 (2) the denial of some more tangible interest such as employment, or the alteration of a right or

18 status recognized by state law.” Green v. Transportation Sec. Admin., 351 F. Supp. 2d 1119, 1129

19 (W.D. Wash. 2005) (emphasis added) (citing Ulrich v. City & County of San Francisco, 308 F.3d

20 968, 982 (9th Cir. 2002); Paul, 424 U.S. at 711). “The plus must be a deprivation of a liberty or

21 property interest by the state . . . that directly affects the [Plaintiff’s] rights.” Id. (quoting Miller

22 v. Cal., 355 F.3d 1172, 1178 (9th Cir. 2004)). Under the “plus” prong, a plaintiff can show he has

23

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 12
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 13 of 18




 1 suffered a change of legal status if he “legally [cannot] do something that [he] could otherwise

 2 do.” Miller, 355 F.3d at 1179.

 3          Again, Plaintiff’s claims fall short of satisfying the “plus” factor given his failure to allege

 4 deprivation of a liberty or property interest to which he is entitled. As discussed above, Plaintiff’s

 5 SIDA badge and pursuit of a career that requires a TSA “passed” status do not constitute property

 6 or liberty interests protected by the due process clause. See Dorfmont, 913 F.2d at 1403–04. The

 7 Ninth Circuit has made clear that “a cognizable constitutional wrong must be joined with the

 8 defamation claim in order to state a stigma-plus claim.” Miller, 355 F.3d at 1178 (citing Buckey

 9 v. County of Los Angeles, 968 F.2d 791, 795 (9th Cir. 1992)). As such, Plaintiff must “show loss

10 of a recognizable property or liberty interest in conjunction with injury to their reputation.” Id. at

11 1179. Failure to do so is fatal to his claims. Melek v. State Bar of California, 24 F.3d 247 (9th

12 Cir. 1994) (“Reputation alone is not a liberty or property interest protected by the due process

13 clause.”).

14          Plaintiff argues that even if the Court concludes that he holds no liberty interest in

15 continued employment as a cargo service agent, the Government’s revocation of his SIDA badge

16 nevertheless gives rise to a due process claim where it “both altered his status and stigmatized his

17 reputation without due process of law.” Dkt. #44 at 18 (citing Ranger v. Tenet, 274 F. Supp. 2d 1,

18 4 (D.D.C. 2003)). Again, to the extent Plaintiff relies on out-of-circuit precedent that his discharge

19 from Delta deprived him of a liberty interest, the binding decision in Dorfmont forecloses this

20 argument. Echols, 2013 WL 1501523, at *5; see also Dorfmont, 913 F.2d at 1403 (“If there is no

21 protected interest in a security clearance, there is no liberty interest in employment requiring such

22 clearance.”). Absent loss of a recognizable property or liberty interest, Plaintiff cannot state a due

23 process claim under the “stigma-plus” doctrine.

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 13
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 14 of 18




 1          For these reasons, Plaintiff has failed to allege deprivation of a property or liberty interest

 2 through the unlawful STA Redress Process. Because this issue is dispositive, the Court need not

 3 address the remaining Mathews factors. Given that Plaintiff failed to correct these errors after

 4 leave to amend, the Court finds that amendment would be futile. Accordingly, Plaintiff’s

 5 procedural due process claims are dismissed with prejudice.

 6      D. Substantive Due Process Claims

 7          In contrast to procedural due process, substantive due process “protects individual liberty

 8 against certain government actions regardless of the fairness of the procedures used to implement

 9 them.” Collins v. City of Harker Heights, 503 U.S. 115, 125, (1992) (internal citation and

10 quotations omitted). Substantive due process “provides heightened protection against government

11 interference with certain fundamental rights and liberty interests,” which are held to a more

12 exacting standard of strict scrutiny. Washington v. Glucksberg, 521 U.S. 702, 719 (1997). Rights

13 are protected under the substantive due process clause if they are “so rooted in the tradition and

14 conscience of our people as to be ranked as fundamental” or if such rights reflect “basic values

15 implicit in the concept of ordered liberty” such that “neither liberty nor justice would exist if they

16 were sacrificed.” Id. at 720–21 (1997); Griswold v. Connecticut, 381 U.S. 479, 500 (1965).

17          Plaintiff alleges violations of his substantive due process rights insofar as the STA Redress

18 Process unduly burdened his liberty interest in practicing his chosen profession without

19 government restraint and his liberty interest to be free of government stigmatization. Dkt. #39 at

20 ¶¶ 224-240. As the Court previously concluded, “Plaintiff does not possess a liberty or property

21 interest in a security clearance or continued employment at a job that requires a security clearance.”

22 Dkt. #36 at 32 (citing Egan, 484 U.S. at 528 (1988); see also Dorfmont, 913 F.2d at 1404 (“There

23 is no right to maintain a security clearance, and no entitlement to continued employment at a job

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 14
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 15 of 18




 1 that requires a security clearance.”)). He therefore possesses no liberty interest in continued

 2 employment that requires holding a SIDA badge that could provide a basis for a substantive due

 3 process challenge.

 4          Turning to Plaintiff’s alleged liberty interest in reputation, Plaintiff’s claims fail for the

 5 same reasons set forth in the Court’s previous order. First, courts in this circuit have recognized

 6 freedom from false government stigmatization as a procedural due process right—not a protected

 7 constitutional right for purposes of a substantive due process claim. See Tarhuni v. Holder, 8 F.

 8 Supp. 3d 1253, 1272 (D. Or. 2014) (“The freedom from false government stigmatization or ‘stigma

 9 plus’ is a procedural due-process doctrine and is not a protected constitutional right for purposes

10 of a substantive due-process claim.”) (citing Paul v. Davis, 424 U.S. 693, 712–14 (1976)).

11 Moreover, even if a liberty interest in reputation could provide the basis for a substantive due

12 process claim, Plaintiff has failed to state a claim for false government stigmatization under the

13 “stigma plus” test. See § III(C)(ii), supra.

14          For these reasons, Plaintiff has failed to state a claim for substantive due process violations,

15 therefore warranting dismissal pursuant to Fed. R. Civ. P. 12(b)(6). Because further amendment

16 would be futile, the Court dismisses Plaintiff’s substantive due process claims with prejudice.

17      E. Administrative Procedure Act Claims

18          The APA permits suits against the United States by “[a] person suffering legal wrong

19 because of the agency action, or adversely affected or aggrieved by agency action within the

20 meaning of relevant statute.” 5 U.S.C. § 702. Under 5 U.S.C. § 706, a reviewing court must hold

21 unlawful and set aside agency regulations that it finds to be “arbitrary, capricious, an abuse of

22 discretion, or otherwise not in accordance with the law.” The arbitrary and capricious standard of

23 review is typically deferential to the agency and is “not to substitute its judgement for that of the

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 15
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 16 of 18




 1 agency.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,

 2 30 (1983).

 3          Here, Plaintiff brings an APA challenge against Official Capacity Defendants for violating

 4 TSA’s own policies with respect to Plaintiff’s security threat assessment, acting outside TSA’s

 5 stated regulations, and for exceeding its statutory authority delegated by Congress. Dkt. #39 at ¶¶

 6 242-273. Because this Court dismissed Plaintiff’s claims related to past injuries, see Section

 7 III(C)(1), supra, the Court limits its Rule 12(b)(6) analysis to those claims seeking prospective

 8 relief in the form of revisions to TSA’s current STA Redress Process.

 9          Defendants move to dismiss on the basis that if the STA Redress Process is not a “final

10 order” under Section 46110, then Plaintiffs cannot satisfy the “finality” requirement under the

11 APA. Dkt. #40 at 24-25. “Under the APA, agency action is subject to judicial review only when

12 it is either: (1) made reviewable by statute; or (2) a ‘final’ action ‘for which there is no other

13 adequate remedy in a court.’” Cabaccang v. U.S. Citizenship & Immigration Servs., 627 F.3d

14 1313, 1315 (9th Cir. 2010) (quoting 5 U.S.C. § 704)). Because Plaintiff has not identified any

15 statute providing for judicial review of TSA’s actions, judicial review of his APA claims is only

16 available if Plaintiff has challenged a final agency action. Id.; see also Or. Natural Desert Ass’n

17 v. U.S. Forest Serv., 465 F.3d 977, 982 (9th Cir. 2006).

18          Plaintiff argues, without support, that “the finality requirement of Section 46110 is not

19 coextensive with the APA . . . [t]hese two provisions exist for entirely distinct purposes, and their

20 finality requirement advances different aims.” Dkt. #44 at 24. However, in considering the issue,

21 the Ninth Circuit has applied the same definition of “final order” such that lack of finality under

22 Section 46110 precludes review under the APA. Americopters, LLC v. F.A.A., 441 F.3d 726, 735

23 (9th Cir. 2006), aff’d sub nom. Jan’s Helicopter Serv., Inc. v. F.A.A., 525 F.3d 1299 (Fed. Cir.

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 16
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 17 of 18




 1 2008) (“The dilemma is this: if the Zeigler Email and Kanae Letter are final orders relating to

 2 “aviation duties and powers,” § 46110 preempts the district court from considering these claims.

 3 But if they are not final, then the Administrative Procedure Act (“APA”) bars the district court

 4 from hearing the case for lack of jurisdiction.”) (citing 5 U.S.C. § 704); see also Air Cal. v. U.S.

 5 Dep’t of Transp., 654 F.2d 616, 622 (9th Cir. 1981) (holding that where court of appeals lacked

 6 jurisdiction under § 46110 for lack of finality, the district court also lacked jurisdiction because

 7 the orders were not final and thus not ripe for review). Courts outside the Ninth Circuit have

 8 likewise found that lack of finality under Section 46110 precludes reviewability under the APA.

 9 See Ass’n of Citizens To Protect And Pres. The Env’t of Oak Grove Cmty. v. U.S. Fed. Aviation

10 Admin., No. 2:07-CV-378-MEF, 2007 WL 2580489, at *1 (M.D. Ala. Sept. 4, 2007), aff’d sub

11 nom. Ass’n Of Citizens To Protect And Pres. The Env’t Of The Oak Grove Cmty. v. F.A.A., 287 F.

12 App’x 764 (11th Cir. 2008) (“Therefore, if the FONSI was a final order, then the United States

13 Court of Appeals for the Eleventh Circuit would have exclusive subject matter jurisdiction over

14 Plaintiff’s claims. . . . Even if the FONSI was not a final order, then this Court would still lack

15 subject matter jurisdiction over Plaintiff’s claims.”).

16          Furthermore, courts apply nearly identical tests when analyzing finality under Section

17 46110 compared to the APA. When considering finality under the APA, “[t]he general rule is that

18 administrative orders are not final and reviewable ‘unless and until they impose an obligation,

19 deny a right, or fix some legal relationship as a consummation of the administrative process.’” Or.

20 Natural Desert Ass’n, 465 F.3d at 982 (quoting Ukiah Valley Med. Ctr. v. F.T.C., 911 F.2d 261,

21 264 (9th Cir. 1990)) (emphasis in original). The test for finality under Section 46110 is nearly

22 identical: “‘[O]rder’ carries a note of finality, and applies to an[y] agency decision which imposes

23

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 17
             Case 2:19-cv-02036-RSM Document 49 Filed 06/23/21 Page 18 of 18




 1 an obligation, denies a right, or fixes some legal relationship.” Crist, 138 F.3d at 804 (quoting

 2 Mace, 34 F.3d at 857) (internal quotations and citations omitted).

 3          For these reasons, like the plaintiffs in Americopters, Plaintiff’s effort to avoid finality

 4 under Section 46110 but maintain reviewability under the APA places him “somewhere between

 5 Scylla and Charybdis.” Americopters, 441 F.3d at 735. Without presenting any supportive

 6 authority for his proposition that “finality” under Section 46110 bears a distinct definition from

 7 “finality” under the APA, Plaintiff has not offered any explanation for why his claims may survive

 8 the jurisdictional bar on challenges to TSA final orders under 46110 yet remain reviewable as a

 9 “final order” under the APA. Consistent with Americopters and Air Cal., the Court concludes that

10 Plaintiff cannot have it both ways. To the extent Plaintiff’s APA claims survive the Section 46110

11 jurisdictional bar, this Court lacks jurisdiction for lack of finality. Because this deficiency cannot

12 be cured through further amendment, Plaintiff’s APA claims are dismissed with prejudice.

13                                          IV.     CONCLUSION

14          For the reasons stated herein, the Court ORDERS that Defendants’ Motion to Dismiss,

15 Dkt. #40, is GRANTED. This case is DISMISSED.

16

17
            DATED this 23rd day of June, 2021.
18

19

20

21
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
22

23

24
      ORDER GRANTING DEFENDANTS’ SECOND MOTION
      TO DISMISS - 18
